Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-21742-CIV-ALTONAGA/Goodman

  MT. HAWLEY INSURANCE
  COMPANY,

         Plaintiff,
  v.

  L’EXCELLENCE CONDOMINIUM
  ASSOCIATION, INC.; et al.,

        Defendants.
  ____________________________ ____/

                                               ORDER

         THIS CAUSE is before the Court on Plaintiff, Mt. Hawley Insurance Company’s Motion

  for Judgment on the Pleadings, Renewed Motion for Final Default Judgment, and Incorporated

  Memorandum of Law [ECF No. 64]. Defendants, L’Excellence Condominium Association, Inc.

  (“L’Excellence”) and Jorge Coria (collectively, the “Defendants”), filed Notice[s] as to Plaintiff’s

  Motion [ECF Nos. 70, 71], advising the Court they do not intend to file responses in opposition to

  the Motion. The Court has carefully considered the Motion, the record, and applicable law. For

  the following reasons, the Motion is granted.

                                        I.        BACKGROUND

         This is an insurance coverage dispute. (See generally Am. Compl. [ECF No. 40]). Plaintiff

  seeks a declaratory judgment that it has no duty to defend or indemnify L’Excellence, Castle

  Management, Inc., and Castle Management, LLC 1 against a state lawsuit filed by Mr. Coria (the

  “Underlying Action”). (See generally id.).


  1
    Clerk’s Defaults [ECF Nos. 55, 59] were entered against Castle Management, Inc., and Castle
  Management, LLC (the “Castle Defendants”) after both failed to respond to the Amended Complaint,
  despite having been served.
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 2 of 13
                                                  CASE NO. 19-21742-CIV-ALTONAGA/Goodman



         The Underlying Action arises from Mr. Coria’s fall from scaffolding while working at a

  residential condominium site, resulting in catastrophic injuries. (See generally id., Ex. 1, State Ct.

  Compl. [ECF No. 40-1]). In his state-court complaint, Mr. Coria alleges the injuries occurred

  while working in the course and scope of his employment with GC Construction and Consulting

  Services, LLC (“GC Construction”). (See id. ¶ 12). GC Construction was performing work at a

  residential condominium owned and/or operated by L’Excellence. (See id. ¶ 13). Mr. Coria asserts

  negligence claims against L’Excellence and the Castle Defendants. (See id. ¶¶ 109–44). Plaintiff

  has been defending L’Excellence and the Castle Defendants under a reservation of rights. (See

  Am. Compl. ¶¶ 62, 66).

         Plaintiff insures L’Excellence through a commercial general liability policy (the “Policy”).

  (See generally id., Ex. 3, Policy [ECF No. 40-3]). The Policy provides duty-to-defend and

  indemnification coverage for any “bodily injury” caused by an “occurrence” in the “coverage

  territory” during the “policy period,” subject to certain exceptions and conditions for coverage.

  (Am. Compl. ¶ 43 (quoting Policy 4; internal quotation marks omitted)). 2 The Policy includes a

  “Tenants and Contractors – Conditions of Coverage” Endorsement (“Tenants and Contractors

  Endorsement”). (Id. (quoting Policy 33; block letters and bold omitted)).

         The Tenants and Contractors Endorsement provides, in part:

         TENANTS AND CONTRACTORS – CONDITIONS OF COVERAGE

         We shall have no obligation to defend or indemnify any insured for any “bodily
         injury,” “property damage,” and/or “personal and advertising injury” arising
         directly or indirectly from a commercial tenant’s occupation, use or maintenance
         of any premises leased to such tenant by any insured, such tenant’s operations of

  2
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the headers
  of all court filings.
                                                     2
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 3 of 13
                                                  CASE NO. 19-21742-CIV-ALTONAGA/Goodman



          any kind, or work by a “contractor” unless each and every of the following
          conditions is satisfied:

          ...

          6. Written agreements are obtained from each and every “contractor” which hold
          harmless and indemnify the insured(s) against whom the claim is made for all
          injuries, damages, claims, and suits arising directly or indirectly from the
          “contractor’s” work (including any work performed by the “contractor’s”
          subcontractors or sub-subcontractors). Such agreements must expressly provide
          indemnification to the fullest extent permitted by law. Such agreements must be
          signed by the parties prior to the date of the “occurrence” or offense.

          7. The written agreements required in condition 6 must also require that the
          “contractor” will obtain additional insured coverage under the “contractor’s”
          primary commercial general liability policy for each insured(s) against whom the
          claim is made. Such agreements must be signed by the parties to the agreement
          prior to the date of the “occurrence” or offense. Such agreements must require
          limits of additional insured coverage equal to or greater than the limits of this
          policy. Such agreements must state that the additional insured coverage is to be
          primary and noncontributory.

          8. The “contractor’s” primary commercial general liability insurer agrees to defend
          and indemnify every insured against whom the claim is made for the “bodily
          injury,” “property damage,” and/or “personal and advertising injury,” and does so
          on a primary basis under a policy with limits equal to or greater than the limits of
          this policy.

   (Policy 33 (alteration added; block letters and bold in original)). It also defines a “[c]ontractor”

  as “any person or entity that any insured hires or contracts with for the performance of any work

  for construction, renovations, maintenance[,] . . . or repairs, regardless of where such work is

  performed, and regardless of whether such person or entity is described as a contractor,

  construction manager, general contractor, subcontractor, . . . or by any other term.” (Id. (alterations

  added)).

          Plaintiff filed its single-count Amended Complaint seeking a declaration it has no duty to

  defend or indemnify L’Excellence and the Castle Defendants for claims brought by Mr. Coria.
                                                    3
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 4 of 13
                                                     CASE NO. 19-21742-CIV-ALTONAGA/Goodman



  (See generally Am. Compl.). According to Plaintiff, Mr. Coria’s injuries arose directly or

  indirectly from his work for a contractor, and thus L’Excellence, the named insured, was required

  to comply with the necessary conditions precedent for coverage. (See id. ¶¶ 74–77, 82–83).

  Plaintiff explains L’Excellence failed to satisfy the conditions precedent for coverage under the

  Policy’s Tenants and Contractors Endorsement — specifically, conditions 6, 7, and 8 quoted

  above. (See id. ¶¶ 78–85).

          Plaintiff moves for judgment on the pleadings stating (1) it has no duty to defend or

  indemnify L’Excellence and the Castle Defendants for claims brought by Mr. Coria in the

  Underlying Action; and (2) it is entitled to recoup from L’Excellence and the Castle Defendants

  the defense costs it has incurred in the Underlying Action. (See generally Mot.). As stated,

  Defendants do not oppose the Motion. 3 (See Mr. Coria Notice; L’Excellence Notice). Although

  Defendants’ failure to file an opposition may be sufficient ground to grant Plaintiff’s Motion by

  default, 4 the Court evaluates the Motion on the merits.


  3
    On February 5, 2020, L’Excellence and Mr. Coria filed Notices advising they do not intend to oppose
  Plaintiff’s Motion. (See Mr. Coria Notice; L’Excellence Notice). Despite Defendants’ intention not to
  respond, the parties filed a Joint Motion for Extension of Time to File Joint Pre-trial Stipulation and
  Proposed Findings of Fact and Conclusions of Law [ECF No. 72], explaining the parties “have made
  substantial progress toward narrowing disputed factual and legal issues.” (Id. 1). On February 12, 2020,
  the Court entered an Order [ECF No. 73] setting a status conference “[t]o assist the Court in its consideration
  of [Plaintiff’s] seemingly unopposed Motion” because “[i]t appeared Defendants [were] taking
  contradictory positions.” (Id. (alterations added)). On the same day, Defendants again informed the Court
  of their intent not to respond to Plaintiff’s Motion and requested the Court cancel the status conference.
  (See Joint Mot. . . . to Dispense with Status Conference [ECF No. 74] 2). The undersigned did so. (See
  Feb. 13, 2020 Order [ECF No. 75]).
  4
     “There is some unpublished federal authority suggesting that if a party fails to respond to a motion for
  entry of judgment on the pleadings, the court may grant the motion by default.” QBE Ins. Corp. v. Azar,
  No. CV-12-S-00844, 2013 WL 2350338, at *1 (N.D. Ala. May 24, 2013) (citations omitted); see also Ortez
  v. S. Asset Recovery, Inc., No. 1:12-cv-04296, 2013 WL 12382888, at *1 n.1 (N.D. Ga. May 24, 2013),
  report and recommendation adopted, 2013 WL 12382886 (N.D. Ga. June 27, 2013) (“When a party fails
                                                        4
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 5 of 13
                                                      CASE NO. 19-21742-CIV-ALTONAGA/Goodman



                                            II. LEGAL STANDARD

           Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed — but early

  enough not to delay trial — a party may move for judgment on the pleadings.” Id. (alteration

  added). “Judgment on the pleadings is proper when no issues of material fact exist, and the moving

  party is entitled to judgment as a matter of law based on the substance of the pleadings and any

  judicially noticed facts.” Interline Brands, Inc. v. Chartis Specialty Ins. Co., 749 F.3d 962, 965

  (11th Cir. 2014) (quoting Cunningham v. Dist. Attorney’s Office for Escambia Cty., 592 F.3d 1237,

  1255 (11th Cir. 2010); internal quotation marks omitted). In ruling on the motion, “[a]ll facts

  alleged in the complaint must be accepted as true and viewed in the light most favorable to the

  nonmoving party.” Scott v. Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005) (alteration added; citing

  Cannon v. City of West Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)).

                                               III.    DISCUSSION

          Plaintiff contends it is not obligated to defend or indemnify L’Excellence or the Castle

  Defendants because L’Excellence did not satisfy the necessary conditions precedent for coverage

  to apply. (See Mot. 5–8, 11–17). According to Plaintiff, “[w]hen any one of the several applicable

  conditions precedent in the ‘Tenants and Contractors – Conditions of Coverage’ endorsement are

  not satisfied, [Plaintiff] is relieved of its obligation to defend its insureds from a lawsuit to which




  to respond to a motion to dismiss or for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(b) and
  12(c), granting the motion based solely on the party’s failure to respond is within the discretion of a district
  judge.” (citing Magluta v. Samples, 162 F.3d 662, 664–65 (11th Cir. 1998)). Further, on February 5, 2020,
  the Court entered an Order [ECF No. 69] requiring Defendants to respond to Plaintiff’s Motion and
  cautioned Defendants the “[f]ailure to do so may be deemed sufficient cause for granting the motion by
  default.” (Id. (quoting S.D. Fla. L.R. 7.1(c); (alteration added)).
                                                         5
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 6 of 13
                                                      CASE NO. 19-21742-CIV-ALTONAGA/Goodman



  the endorsement applies.” (Id. 17 (alterations added)). Given the foregoing, Plaintiff insists it is

  entitled to judgment on the pleadings.

            Under Florida law, 5 an insurer’s duty to defend “depends solely on the facts and legal

  theories alleged in the pleadings and claims against the insured.” Stephens v. Mid-Continent Cas.

  Co., 749 F.3d 1318, 1323 (11th Cir. 2014) (quoting James River Ins. Co. v. Ground Down Eng’g

  Inc., 540 F.3d 1270, 1275 (11th Cir. 2008); internal quotation marks and emphasis omitted). “The

  duty to defend arises when the relevant pleadings allege facts that fairly and potentially bring the

  suit within policy coverage.” Id. (internal quotation marks and citation omitted).

            A determination regarding the duty to defend, therefore, requires the Court “examin[e] the

  allegations in the complaint filed against the insured.” Lime Tree Vill. Cmty. Club Ass’n Inc. v.

  State Farm Gen. Ins. Co., 980 F.2d 1402, 1405 (11th Cir. 1993) (alteration added; citation

  omitted). Importantly, the analysis “turns on the ‘grounds for liability’ expressed by ‘allegations

  of fact’ in the underlying complaint[].” Id. (alteration added; citation omitted). “[I]n special

  circumstances, a court may consider extrinsic facts if those facts are undisputed, and, had they

  been pled in the complaint, they clearly would have placed the claims outside the scope of

  coverage.” Stephens, 749 F.3d at 1323 (alteration added; citations omitted). The Eleventh Circuit

  has noted, however, “such cases are best viewed as exceptional cases in which courts have crafted

  an equitable remedy when it is manifestly obvious to all involved that the actual facts placed the

  claims outside the scope of coverage.” Id. (internal quotation marks and citation omitted).




  5
      The parties do not dispute the Policy is governed by Florida law. (See Mot. 9).
                                                         6
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 7 of 13
                                                  CASE NO. 19-21742-CIV-ALTONAGA/Goodman



          The Policy’s Tenants and Contractors Endorsement states Plaintiff has “no obligation to

  defend or indemnify any insured for any ‘bodily injury’ . . . arising directly or indirectly from . . .

  work by a ‘contractor’” unless “each and every . . . condition[]” delineated in the endorsement is

  “satisfied.”   (Policy 33 (alterations added)).     In other words, the Tenants and Contractors

  Endorsement excuses Plaintiff from defending the Underlying Action if (1) Mr. Coria’s injuries

  arose either directly or indirectly from a contractor’s work; and (2) L’Excellence failed to comply

  with each and every condition set forth in the endorsement.

          As to the first inquiry — whether Mr. Coria’s injuries arose either directly or indirectly

  from a contractor’s work — Mr. Coria admits his injuries stem from GC Construction’s work at a

  condominium owned and/or operated by L’Excellence. (See State Ct. Compl. ¶¶ 12–13). The

  Court turns to whether GC Construction qualifies as a contractor under the Policy. As defined

  earlier, a “[c]ontractor” is “any person or entity that any insured hires or contracts with for the

  performance of any work for construction, renovations, maintenance[,] . . . or repairs, regardless

  of where such work is performed, and regardless of whether such person or entity is described as

  a contractor, construction manager, general contractor, subcontractor, . . . or by any other term.”

  (Policy 33 (alterations added)).

          Plaintiff contends GC Construction entered into an agreement with L’Excellence to

  perform “construction, renovations, maintenance, or repairs at a residential condominium owned

  and/or operated by L’Excellence.” (Am. Compl. ¶ 14; see also id. ¶ 74). Mr. Coria concedes this

  is true (see Mr. Coria Answer & Affirmative Defenses [ECF No. 47] ¶¶ 14, 74); while

  L’Excellence denies the allegations in paragraphs 14 and 74 as phrased (see L’Excellence Answer

  & Affirmative Defenses [ECF No. 48] ¶¶ 14, 74). Plaintiff points to the Agreement (see Am.
                                             7
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 8 of 13
                                                     CASE NO. 19-21742-CIV-ALTONAGA/Goodman



  Compl., Ex. 2, Agreement [ECF No. 40-2]) 6 between GC Construction and L’Excellence. (See

  Mot. 5). Under the terms of the Agreement, GC Construction was required to perform “re-roofing

  of the building and related work at L’Excellence” (see Agreement 1), and provide “all . . . labor .

  . . necessary to complete the work” (id. 2 (alterations added)). L’Excellence admits this is true

  (see L’Excellence Answer ¶ 15), while Mr. Coria does not contest the scope of GC Construction’s

  work (see Mr. Coria Answer ¶¶ 14–15). Defendants do not rebut Plaintiff’s contention, nor do

  they offer any facts suggesting GC Construction was hired for any purpose other than to perform

  construction, renovations, repairs, or maintenance.

          In short, the parties do not dispute L’Excellence hired GC Construction to perform

  construction, renovations, repairs, or maintenance at its residential condominium. It is thus clear

  GC Construction qualifies as a contractor under L’Excellence’s Policy, especially given the

  Policy’s broad definition of a contractor. See Mt. Hawley Ins. Co. v. Porta Bella Yacht & Tennis

  Club Condo. Ass’n, No. 9:17-cv-80277, 2018 WL 783101, at *4 (S.D. Fla. Feb. 8, 2018) (finding

  two companies qualified as contractors under policy of insurance where the undisputed facts




  6
    Given Plaintiff’s claim relies on factual issues not normally alleged in a complaint, and the uncontroverted
  facts in this case, evidenced by Defendants’ refusal to provide a competing version, the Court finds “this is
  the type of ‘exceptional’ case in which equity demands consideration of extrinsic facts” — namely, facts
  illuminated by the Amended Complaint’s exhibits. Jones Boat Yard, Inc. v. St. Paul Fire & Marine Ins.
  Co., No. 16-cv-25344, 2017 WL 5640628, at *10 (S.D. Fla. Sept. 6, 2017), aff’d, 745 F. App’x 308 (11th
  Cir. 2018); see also Composite Structures, Inc. v. Cont’l Ins. Co., 560 F. App’x 861, 866 (11th Cir. 2014)
  (considering the uncontroverted date of the insured’s written notice to the insurer when determining the
  insurer’s duty to defend because “the date of written notice to the insurance company is not a fact that
  would normally be alleged in the complaint” (citation omitted)); Higgins v. State Farm Fire & Cas. Co.,
  894 So. 2d 5, 10 n.2 (Fla. 2004) (recognizing exception to the general rule applies “where an insurer’s claim
  that there is no duty to defend is based on factual issues that would not normally be alleged in the underlying
  complaint”).
                                                        8
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 9 of 13
                                                     CASE NO. 19-21742-CIV-ALTONAGA/Goodman



  established the companies were hired to perform construction, renovations, repairs, or

  maintenance).

          The Court turns to the second inquiry — whether L’Excellence complied with the

  necessary conditions precedent for coverage. Plaintiff contends it owes no duty to defend or

  indemnify L’Excellence because L’Excellence did not fulfill the conditions precedent to trigger

  coverage under the Policy. (See Mot. 5–8, 11–17). The Court agrees with Plaintiff. As explained,

  the Tenants and Contractors Endorsement expressly states Plaintiff has “no obligation to defend

  or indemnify any insured for any ‘bodily injury’” unless L’Excellence “satisfie[s]” “each and every

  . . . condition[]” set forth in the endorsement. (Policy 33 (alterations added)).

          Plaintiff states it is undisputed L’Excellence did not secure a written agreement from GC

  Construction that GC Construction would “indemnify both L’Excellence and [the Castle

  Defendants] as required by Condition 6.” (Mot. 12 (alteration added)). Condition 6 requires

  L’Excellence to secure “[w]ritten agreements . . . from each and every ‘contractor’ which hold

  harmless and indemnify the insured(s) . . . to the fullest extent permitted by law.” (Policy 33

  (alterations added)). Plaintiff states the Agreement requires GC Construction to indemnify only

  the named insured, L’Excellence, and not the omnibus insureds, 7 the Castle Defendants. (See Mot.

  5).

          The Policy reflects the named insured is L’Excellence (see Policy 2), and further identifies

  “any organization [] acting as [L’Excellence’s] real estate manager” as an insured (id. 13


  7
    “An ‘omnibus insured’ is one who is covered by a provision in the policy but not specifically named or
  designated. Additionally, the rights of an ‘omnibus insured’ flow directly from his or her status under a
  clause of the insurance policy without regard to the issue of liability.” Cont’l Cas. Co. v. Ryan Inc. E., 974
  So. 2d 368, 374 (Fla. 2008) (internal quotation marks and citations omitted).
                                                        9
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 10 of 13
                                                     CASE NO. 19-21742-CIV-ALTONAGA/Goodman



   (alterations added)). The parties do not dispute the Castle Defendants served as the property

   manager for L’Excellence. (See Am. Compl. ¶ 17; L’Excellence Answer ¶ 17). 8 As such,

   condition 6 required L’Excellence to secure a “[w]ritten agreement[] . . . from [GC Construction]

   which . . . indemnif[ies]” the Castle Defendants (Policy 33 (alterations added)); it failed to do so.

   Indeed, by the terms of the Agreement, GC Construction agreed to indemnify only

   “[L’Excellence], its officers, directors, agents and employees and [L’Excellence]’s

   Representative,” and not the Castle Defendants. (See Agreement 5 (alterations added)). For this

   reason, L’Excellence did not comply with condition 6 of the Tenants and Contractors

   Endorsement.

           Plaintiff next asserts L’Excellence failed to secure a written agreement from GC

   Construction requiring GC Construction “to name both L’Excellence and [the Castle Defendants]

   on its liability policies as Additional Insureds on a primary and noncontributory basis as required

   by Condition 7.” (Mot. 12 (alteration added)). Condition 7 requires L’Excellence to secure a

   “written agreement[] . . . that the ‘contractor’ will obtain additional insured coverage under the

   ‘contractor’s’ primary commercial general liability policy for each insured(s)” and “[s]uch

   agreements must state that the additional insured coverage is to be primary and noncontributory.”

   (Policy 33 (alterations added)). Again, L’Excellence failed to do so. The Agreement identifies

   “[L’Excellence] . . . as an additional insured,” but not the Castle Defendants (Agreement 7

   (alterations added)); and it does not state — as it must — “the additional insured coverage is . . .



   8
     Mr. Coria states he is “[w]ithout knowledge” and thus “denie[s]” this allegation. (Mr. Coria Answer ¶ 17
   (alterations added)). While Mr. Coria purports to deny this allegation, Mr. Coria does so without reference
   to any facts or legal authority to support his conclusory denial.
                                                       10
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 11 of 13
                                                      CASE NO. 19-21742-CIV-ALTONAGA/Goodman



   primary and noncontributory” (Policy 33 (alteration added)). L’Excellence thus did not fulfill

   condition 7 of the Tenants and Contractors Endorsement.

           Plaintiff further contends GC Construction’s “liability insurer denied coverage instead of

   defending both L’Excellence and [the Castle Defendants], as required by Condition 8.” (Mot. 12).

   Condition 8 requires that GC Construction’s “primary commercial general liability insurer agree[]

   to defend and indemnify every insured against whom the claim is made for [] ‘bodily injury.’”

   (Policy 33 (alterations added)). L’Excellence concedes no other liability insured, save for Plaintiff,

   has agreed to defend L’Excellence in the Underlying Action. 9                    (See Am. Compl. ¶ 61;

   L’Excellence Answer ¶ 61).

           Plaintiff also points to a Coverage Disclaimer Letter sent on behalf of GC Construction’s

   commercial liability insurer which states GC Construction “does not have coverage for [Mr.

   Coria’s] loss” and advises L’Excellence that GC Construction’s commercial liability insurer “will

   not participate in the defense or indemnity of [L’Excellence].” (Am. Compl., Ex. 5, Coverage

   Disclaimer Letter [ECF No. 40-5] 2 (alterations added); see also Am. Compl. ¶¶ 54–56).

   L’Excellence concedes this is true. (See L’Excellence Answer ¶¶ 54–56). It is thus clear

   L’Excellence did not satisfy condition 8 of the Tenants and Contractors Endorsement.

           In short, L’Excellence failed to comply with at least three conditions of the Tenants and

   Contractors Endorsement. Defendants offer no facts or legal analysis whatsoever to refute

   Plaintiff’s position.     Accordingly, “[p]ursuant to the clear and unambiguous language of



   9
     Mr. Coria states he is “[w]ithout knowledge” and thus “denie[s]” the allegations. (Mr. Coria Answer ¶ 61
   (alterations added)). Nevertheless, Mr. Coria concedes Plaintiff is the only liability insurer participating in
   the defense of L’Excellence. (See Am. Compl. ¶ 60; Mr. Coria Answer ¶ 60).
                                                         11
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 12 of 13
                                                   CASE NO. 19-21742-CIV-ALTONAGA/Goodman



   [L’Excellence’s] insurance policy, . . . Plaintiff owes no duty of coverage to” L’Excellence or the

   Castle Defendants. Porta Bella Yacht & Tennis Club Condo. Ass’n, 2018 WL 783101, at *5

   (alterations added); see also id. (analyzing the same endorsement and finding insurer had no duty

   to defend where the insured failed to comply with necessary conditions precedent for coverage);

   see also Composite Structures, Inc., 560 F. App’x at 866 (finding insurer had no duty to defend

   where the insured failed to comply with three conditions of the policy’s pollution exclusion); Mt.

   Hawley Ins. Co. v. Nat’l Builders LLC, No. 08 Civ 5526, 2009 WL 1919611, at *3 (S.D.N.Y. June

   30, 2009) (granting summary judgment in favor of the insurer where the insured failed to comply

   with three conditions to coverage “[b]ecause each . . . requirement[] is an express condition

   precedent to coverage under the policy” and thus “any one of [the insured’s] failures is a sufficient

   basis for [the insurer] to disclaim coverage” (alterations added)).

          Defendants do not oppose Plaintiff’s request for reimbursement of the costs and fees

   incurred in defending L’Excellence and the Castle Defendants under a reservation of rights.

   Accordingly, Plaintiff’s claim for reimbursement of defense costs is granted. The Court retains

   jurisdiction with respect to the amount of reimbursement.

                                             IV.   CONCLUSION

          For the foregoing reasons, it is

          ORDERED AND ADJUDGED that Plaintiff, Mt. Hawley Insurance Company’s Motion

   for Judgment on the Pleadings [and] Renewed Motion for Final Default Judgment [ECF No. 64]

   is GRANTED. Final judgments will issue by separate order. The Clerk of Court is directed to

   CLOSE the case.


                                                    12
Case 1:19-cv-21742-CMA Document 76 Entered on FLSD Docket 02/21/2020 Page 13 of 13
                                          CASE NO. 19-21742-CIV-ALTONAGA/Goodman



         DONE AND ORDERED in Miami, Florida, this 21st day of February, 2020.



                                                   _________________________________
                                                   CECILIA M. ALTONAGA
                                                   UNITED STATES DISTRICT JUDGE
   cc:   counsel of record




                                           13
